Per curiam.
This action of trespass to recover damages for injury to plaintiff’s garden by defendant’s sheep is brought to this court on defendant’s general motion for a new trial after verdict for the plaintiff.
On the issue of liability it cannot be doubted that defendant’s sheep did damage plaintiff’s garden. There is no occasion to stress the principle that in resolving such an issue the evidence must be viewed in the light most favorable to the plaintiff.
On the issue of damages we would say no more than that this court should not presume to interfere with a jury’s exercise of its function in that field unless an award is clearly excessive, as this one is not.

Motion overruled.